Defendant’s proposed issue No. 3 and plaintiff’s proposed issue No. 2 are repetitious and both should not be granted. ■ Issue No. 2 of plaintiff should be allowed and issue No. 3 of defendant should be denied. The issues should be numbered as follows: No. 1, plaintiff’s No. 4; No. 2, plaintiff’s No. 1; No. 3, defendant’s No. 2; No. 4, plaintiff’s No. 2; No. 5, defendant’s No. 4; No. 6, defendant’s No. 5; No. 7, plaintiff’s No. 3. Order, so far as appealed from, unanimously modified accordingly and as so modified affirmed, without costs. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, J J.